IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,864



EX PARTE GUADALUPE VASQUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 2004-404,954 IN THE 137TH DISTRICT COURT

FROM LUBBOCK COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a public
servant and aggravated assault on a public servant, and he was sentenced, respectively, to concurrent
terms of ten years and ninety-nine years in prison. The Seventh Court of Appeals affirmed the
convictions in an unpublished opinion. Vasquez v. State, No. 07-04-000482-CR (Tex. App. -
Amarillo del. Aug. 19, 2005).  
	Applicant contends he was denied his right to pursue a petition for discretionary review from
the appellate court's decision. Appellate counsel has provided an affidavit regarding the claim, and
based on that affidavit, the trial court has entered findings of fact and conclusions of law
recommending relief be granted. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We agree with the trial court and hold that Applicant is entitled to the opportunity to file an
out-of-time petition for discretionary review of the judgment of the Seventh Court of Appeals in
Appeal No. 07-04-000482-CR that affirmed his conviction in Cause No. 2004-404954 from the
137th  District Court of Lubbock County. Applicant shall file his petition for discretionary review
with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish